Citation Nr: 0918138	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran served more than 90 days during a period of 
war.

2.  The Veteran is not over the age of 65. 

3.  The Veteran's disability rating for pension purposes is 
20 percent.

4.  The evidence does not show that the Veteran is 
permanently and totally disabled.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements 
for nonservice-connected disability pension.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the Veteran's claim, in correspondence dated in July 2006, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to non-service-connected disability 
pension.  The RO described what type of evidence was 
necessary to substantiate a disability pension claim, such as 
medical records.  The RO advised the Veteran of which portion 
of the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  
Specifically, the RO advised that VA would obtain records in 
the custody of federal agencies, and that it was the 
Veteran's responsibility to obtain records in the custody of 
non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  

In a response dated in July 2006, the Veteran indicated he 
had no other information or evidence to give VA to 
substantiate his claim.  Later, in October 2007, the Veteran 
submitted progress notes from Sand Ridge Treatment Center 
dated from January, February and August 2007.  The Veteran 
also submitted an authorization to release information to VA 
and informed VA that "the full medical record" could be 
obtained from that facility.  It does not appear that the RO 
attempted to obtain these records on the Veteran's behalf, 
but subsequently, treatment notes from Sand Ridge Treatment 
Center dated from May 2006 to July 2008 were associated with 
the claims file.  In the release, the Veteran had only 
specified February 2007 and August 2007 as dates of 
treatment.  Given that the Veteran has not specified any 
other dates of treatment, and that additional records were 
subsequently obtained, the Board does not find that VA has 
any further duty to assist the Veteran in obtaining records 
from the Sand Ridge Treatment Center.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (2008) (providing that a claimant must 
provide the approximate time frame covered by the records).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the Veteran's service 
treatment records and clinical documents from VA Medical 
Center (VAMC) Madison, Wisconsin, dated from December 2004 to 
February 2006.  The Veteran was provided with two VA medical 
examinations and one VA mental health examination during the 
course of this appeal.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria

Eligibility for non-service-connected disability pension is 
dependent upon the veteran meeting threshold service 
requirements of 38 U.S.C.A. § 1521.  Under that section, a 
veteran meets the service requirements if the veteran served 
in the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002).  

The term "period of war" includes the Vietnam era, dating 
from February 28, 1961 to May 7, 1975, for veterans serving 
in Vietnam, and from August 5, 1964 to May 7, 1975, for all 
other cases.  After the Vietnam era, the next period of war 
began August 2, 1990 with the Persian Gulf War period.  See 
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 (2008).

Provided that the service requirements of section 1521(j) are 
met, a veteran must also meet either a disability or an age 
requirement.  See 38 U.S.C.A. §§ 1513(a), 1521(a) (West 2001 
& Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2008); see also 
Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  The 
disability requirement is that a veteran must be permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 2002).  For veterans 65 years of 
age and older, the permanent-and-total-disability requirement 
under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a) 
(West 2001 & Supp. 2008); see also Hartness, 20 Vet. App. at 
221.  In addition to the disability or age requirement, a 
veteran must also meet certain net worth and income 
requirements.  See 38 U.S.C.A. §§ 1521, 1522 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274 (2008).  
The net worth and income requirements are not relevant here.  

A veteran is considered to be permanently and totally 
disabled if the veteran is: (1) A patient in a nursing home 
for long-term care because of a disability; or (2) Disabled, 
as determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner; or 
(3) Unemployable as a result of disability reasonably certain 
to continue throughout the life of the person; or (4) 
Suffering from either (i) any disability which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as 
to justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  
38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B) (2008).  See also 38 C.F.R. § 3.340 
(2008).  

A document from the Wisconsin Department of Corrections 
confirmed that as of May 2006 the Veteran was living in a 
supervised living facility under the supervision/custody of 
the state's Department of Health and Family Services as a 
result of a criminal conviction.  A July 2008 VA medical 
examination report confirmed that the Veteran was still in 
the custody of that facility at that time as the examiner had 
to travel there to conduct the examination.  Thus, the record 
does not show that the Veteran is housed in a nursing home 
for long-term care because of a disability.  38 U.S.C.A. 
§ 1502(a)(1).  There is also no evidence in the record that 
the Veteran has been adjudicated to be disabled by the Social 
Security Administration.  38 U.S.C.A. § 1502(a)(2) (West 
2002).  The Veteran, therefore, must meet the criteria under 
either section 1502(a)(3) or 1502(a)(4) to be eligible for 
non-service-connected disability pension.  

Sections 1502(a)(3) and 1502(a)(4) and their implementing 
regulations include both objective and subjective standards 
for determining pension eligibility.  See 38 U.S.C.A. 
§§ 1502(a)(3), 1502(a)(4); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16(a), and 4.17; see also Talley v. Derwinski, 2 Vet. App. 
292, 284-286 (1992) (discussing section 1502(a) and 1521(a) 
and their implementing regulations).  For example, VA 
regulations provide that total disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a)(1) (2008).  
This "average person" test is an objective standard.  
Brown, 2 Vet. App. at 447.  

VA regulations also provide that a total rating is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
38 C.F.R. § 4.15 (2008).  VA regulations also provide that 
full consideration be given to unusual physical or mental 
effects in individual cases.  Id.  Requiring that VA give 
full consideration to unusual physical or mental effects in 
individual cases is an example of a subjective standard by 
which VA may find a Veteran to be unemployable.

The VA ratings schedule provides specific criteria for 
determining employability.  See 38 C.F.R. §§ 4.15, 4.16(a), 
and 4.17 (2008).  For pension purposes, a total disability 
rating is available when the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 4.16(a), 4.17 (2008).  

For a veteran who fails to meet the disability requirements 
based on the percentage standards of the rating schedule, but 
is found to be unemployable by reason of his disabilities, 
age, occupational background and other related factors, 
permanent and total ratings for pension purposes are 
authorized on an extra-schedular basis.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (2008).  These cases are to be 
referred to the Veterans Service Center Manager for 
appropriate action.  See id.  

The Board is required to consider all bases of entitlement as 
provided in the statute and regulations.  See Brown, 2 Vet. 
App. at 446-447.

Analysis 

Here, the Board first acknowledges that the Veteran meets the 
threshold service criteria.  His claims file included two DD 
Form 214s showing that he had two periods of service.  The 
first was from August 1964 to July 1968 and the second from 
July 1968 to July 1974.  Both service periods included 90 
days or more during the Vietnam era.  See 38 U.S.C.A. 
§ 1521(j) (West 2002).  See 38 U.S.C.A. §§ 101(8)-(12), 
1521(j) (West 2002); 38 C.F.R. §§ 3.2(d)-(e), 3.351 (2008).  

The Veteran's DD Form 214s show his date of birth as 
occurring in February 1946.  The Veteran, therefore, is not 
yet 65 years old and he must meet the permanent-and-total-
disability requirement under section 1521(e).  See 
38 U.S.C.A. § 1513(a) (West 2001 & Supp. 2008); see also 
Hartness, 20 Vet. App. at 221.

Although the Veteran meets the threshold service criteria, 
the Board does not find that he meets the "permanently and 
totally disabled" criteria.  The most recent rating decision 
of record, dated in October 2006, showed that the Veteran had 
the following disabilities: fractured ring finger of the left 
hand, epididymitis, benign familial pemphigus, hypertension, 
degenerative joint disease of the cervical spine, and 
hepatitis B.  All of these were rated as zero percent 
disabling with the exception of hypertension and degenerative 
joint disease of the cervical spine, which were each rated as 
10 percent disabling.  The Veteran's combined rating is 20 
percent.  See 38 C.F.R. § 4.25 (2008).  The Veteran, 
therefore, does not meet the schedular criteria for a total 
disability rating for pension purposes.  See 38 C.F.R. 
§§ 4.16(a), 4.17 (2008).  

The Board also does not find that the Veteran is unemployable 
by reason of his disabilities, age, occupational background 
and other related factors that would warrant referral for an 
extra-schedular rating.  See 38 C.F.R. §§ 3.321(b)(2) and 
4.17(b) (2008).  

In his notice of disagreement, dated in October 2007, the 
Veteran stated that he always had pain in his neck and left 
arm.  He said he could not lift his left arm above the 
shoulder.  The Veteran stated he could no longer play 
volleyball because of his shoulder.  The Veteran also 
reported experiencing frequent headaches.  Regarding his 
knees, the Veteran stated he experienced residual symptoms of 
posterior cruciate ligament tears.  The Veteran reported 
diminished strength and limitation in walking as a result of 
his knees.  The Veteran reported experiencing infections 
secondary to skin diseases that had caused him to miss work.  

In a statement submitted with his substantive appeal in 
August 2007, the Veteran explained that he had worked as a 
welder, metal fabricator, and farmer, but was unable to do 
those jobs anymore.  The Veteran explained that his knees 
were "rendered useless" when one of the quadriceps muscles 
on each knee had torn completely loose.  The Veteran stated 
that he could no longer work hard-labor jobs and that he was 
not trained for anything else.  The Veteran also stated that 
the narrowing vertebrae and bone spurs in his neck kept 
putting pressure on the nerves in his left arm.  The weakness 
and pain the Veteran experienced made it impossible to lift 
his arm above his shoulder.  The Veteran stated that he had 
PTSD, which kept him in a state of stress and that he had a 
heart condition which had "gotten worse."  He stated he was 
unable to sleep and that work was exceedingly difficult when 
he was tired all the time.  The Veteran has also alleged he 
had PTSD in a statement dated in December 2006.

The medical evidence included records of treatment from the 
Health Service Unit of the Veteran's facility (Sand Ridge 
Treatment Center) and several VA examination reports.  In a 
VA general examination report, dated in September 2006, Dr. 
W.B. discussed relevant clinical examination findings and 
listed the following as medical problems: cervical spine 
degenerative joint disease, impaired fasting glucose, 
abnormal stable chest x-ray, hepatitis B resolved, 
hypertension, and benign familial pemphigus.  Regarding the 
knees, the doctor found range of motion to be from zero to 
140 degrees bilaterally and asymptomatic.  The doctor stated 
that the Veteran had "bilateral rare intermittent knee 
problem" and had not had a problem in a year or so.  
According to the report, the Veteran stated that changes to 
activities of daily living would be minimal to not at all for 
the knees and back.  The doctor described the Veteran's gait 
as normal.

According to the report, the Veteran experienced neck pain 
and left arm pain at times, intermittent with remissions.  
The Veteran did not experience dropping of objects of loss of 
sensory complaints.  The Veteran also reportedly experienced 
aching in the left upper extremity.  This aching flared to a 
paresthesia.  The doctor reported no motor or sensory 
abnormalities.   

The Veteran also had non-specific chest computed tomography 
(CT) scan findings in 2003, but had been stable.  The Veteran 
had no chronic cough or mucus.  As for the impaired fasting 
glucose, the Veteran was not on any medications for this and 
had not experienced weight gain or loss.  Dr. W.B. noted the 
Veteran had a history of viral hepatitis, but that he was not 
on any current treatment regimens and commented "no problem 
or liver test abnormal now."  The Veteran's hypertension was 
described as "stable."  Dr. W.B. also noted that the 
Veteran had had an "apparently normal nuclear stress test 
one [year] ago at [M]adison UW."  As for the Veteran's skin 
rash, the doctor remarked that the Veteran had a 30-year 
history of intermittent familial benign pemphigus, for which 
he took creams and pills.  On examination, the doctor noted a 
rash in the groin area only with one healing blister scab.  
There was mild erythema of the groin of intertrigo.  There 
was no cellulitis, no other blistering rash, or stage of 
healing present.

Dr. W.B. noted psychiatric symptoms such as interpersonal 
relationship difficulties, anxiety, sleep impairment, and 
disturbances of vegetative function.  The Veteran had a 
history of anxiety and adjustment reaction according to the 
report.  In addition to the findings discussed above, Dr. 
W.B. discussed eye, ear, sinus, throat, cardiovascular, 
pulmonary, endocrine, hemic/lymphatic, 
abdomen/gastrointestinal and neurological clinical 
examination findings, which were essentially normal.  

The doctor stated that the various diagnoses did not 
permanently or totally disable the Veteran.  The doctor noted 
that the Veteran's usual occupation was "sheet metal."  The 
doctor noted that the Veteran maintained exercise by walking 
and playing volleyball daily.  The doctor stated that the 
Veteran had full normal use of extremities and therefore 
could do light to medium work physically.  The doctor noted 
that the Veteran's skin rash would have effects on his daily 
activities, including exercise, sports, recreation, bathing, 
toileting and dressing.  The doctor described these effects 
as only mild.  The doctor stated that the Veteran would also 
be able to do mental chores.   

The Veteran was provided with another VA general medical 
examination in July 2008.  In a report of that examination, 
Dr. W.B. provided a thorough discussion of clinical 
examination findings.  As it pertained to the knees, the 
doctor found range of motion to be from zero to 125 degrees 
with no crepitus, apprehension, laxity effusion, or warmth.  
The doctor noted that a right knee x-ray from January 2007 
was normal.  The doctor found the bilateral knee examination 
to be normal with no objective sign of disease.  The doctor 
concluded, as it pertained to the knees, that there would be 
no effects on usual daily activities.  

In addition to subjective complaints of knee pain, the doctor 
noted complaints related to the cervical spine, decreased 
vision, tinnitus, heart condition, and hearing loss.  
Regarding decreased vision, the doctor stated that the 
Veteran had "age non-disabling stable glasses for tv and 
reading."  Regarding hearing loss and tinnitus, the doctor 
stated that these did not affect employment regardless of 
degree.  The doctor stated that the Veteran had no current 
hypertension, but instead had sinus bradycardia-excess 
bradycardia for which the Veteran was on a beta-blocker.  
This condition had resolved according to the doctor.

Dr. W.B. also stated that the degenerative joint disease of 
the cervical spine was "stable" and that there were no 
effects on employment.  On examination, the doctor noted that 
range of motion for the cervical spine was normal for the 
Veteran's age.  There were no signs or symptoms of 
radiculopathy.  In the lumbar spine, Dr. W.B. noted slight 
tightness throughout range of motion, but that it was "OK 
full normal."  The doctor also indicated there was no 
additional limitation of motion due to pain on use of either 
the cervical or lumbar spines.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).   Regarding the skin condition, the 
doctor noted a mild groin rash.  The Veteran was treated with 
oral medications for this.

The Health Service Unit records from the Sand Ridge Treatment 
Center included progress notes and consultation reports 
showing the Veteran received treatment for problems such as 
hearing loss, skin rashes, back pain, foot disorders, and 
psychiatric-related complaints.  Although these records 
documented that the Veteran had numerous health problems, 
none of these indicated that the Veteran was unemployable.   

Among the records from the Health Service Unit were 
psychiatric progress notes, dated in October and November 
2007, in which the examiner noted a diagnosis of PTSD under 
Axis I, but that the diagnosis was "by patient report."  
There were no clinical findings to support a PTSD diagnosis.

The Veteran was also provided with a VA mental disorders 
examination in March 2007.  In a report of that examination, 
dated in March 2007, Dr. K.E. discussed the Veteran's 
subjective history, objective history as found in his claims 
file, and his own clinical examination findings.  The doctor 
concluded that the Veteran did not meet the criteria for a 
diagnosis of a mental disorder on Axis I of the Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV).  

The Veteran's statements regarding his PTSD are outweighed by 
the lack of any objective findings of mental health 
professionals supporting such a diagnosis.  To the extent 
that the Veteran has alleged any mental health disorders have 
contributed to his employability or rendered him 
unemployable, they are of no probative value. 

In a progress note from the Health Service Unit, dated in 
July 2008, a medical examiner reported that the Veteran had a 
flare-up of bilateral groin rash.  On examination, the 
examiner described as flare of pemphigus with secondary 
infection.  The Veteran was treated with doxycycline and 
topical clotrimazole.  Another progress note dated in July 
2008 showed that the Veteran continued to have problems with 
his groin rash.  Although these notes confirmed that the 
Veteran experienced flare-ups of his skin rash, they do not 
support finding that their effects on daily activities, or 
employment for that matter, would be greater than "mild" as 
reported in the September 2006 VA examination report.  
Although the Veteran claimed to have missed work due to 
infections secondary to skin diseases, the medical evidence 
does not show a disability so severe as to render one 
unemployable.  

Progress notes from the Health Service Unit, dated in 
November 2007 and January 2008, showed that the Veteran had 
presented with left foot pain.  However, neither VA 
examination report noted current complaints of foot symptoms.  
Given that the Veteran was apparently asymptomatic and 
without foot-related complaints at either VA examination, the 
Board does not find that his foot-related complaints are 
characteristics of a permanent and total disability. 

Regarding the Veteran's statements concerning his other 
conditions and their effects on employability, the Board 
finds they are outweighed by the competent medical evidence.  
For example, while the Veteran may indeed have difficulty 
lifting his arm above his shoulder, the findings on clinical 
examination were not so severe as to support concluding that 
these difficulties render him unemployable.  Regarding the 
Veteran's knees, his complaints were not supported by any 
clinical findings of a disability.  

The Board has also considered the Veteran's statements 
concerning his inability to work hard-labor jobs and that he 
was not trained for any other type of employment.  The Board 
acknowledges that these factors would no doubt present 
difficulties for the Veteran when searching for employment, 
but also that they do not show he is totally disabled.  The 
VA examination findings reflect that the Veteran's physical 
disabilities would have little, if any effect on employment.  
Moreover, given that the medical evidence fails to 
demonstrate that he has any mental health disabilities, he 
would be able to pursue at least some type of employment in 
various non-physical settings.

The Board acknowledges that although no single disability may 
render the Veteran unemployable, he may nonetheless be 
unemployable as a result of the combination of disabilities.  
The Board does not find that to be the case here.  Of 
particular probative value in this finding are the VA 
examination reports, which were provided for the sole purpose 
of determining the effects his disabilities had on 
employment.  The examiner discussed each body system and 
described not only how the individual disabilities would 
effect employment, but also the Veteran's broader ability to 
function.  The Board has considered the Veteran's total 
disability picture, as demonstrated by both medical and lay 
evidence, but does not find that the criteria for a permanent 
and total disability are met, or that the disability picture 
is so unusual as to require referral for extra-schedular 
consideration. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to non-service-connected disability pension is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


